Citation Nr: 0412722	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-13 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for non-service-connected death pension 
benefits.



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran served during World War II with service in the 
Commonwealth Army of the Philippines, as a recognized 
guerilla, from November 1942 to March 1945 and in the Regular 
Philippine Army from December 1945 to March 1946.  The 
veteran died in June 1986.  The appellant is advancing her 
appeal as the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO or AOJ) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The service department indicates that the veteran had 
recognized Guerilla service and in the Regular Philippine 
Army during between November 1942 and March 1946.  

2.  The veteran died in June 1986; the certificate of death 
lists the immediate cause of his death as far advanced 
pulmonary tuberculosis.

3.  At the time of his death, the veteran was not in receipt 
of service connection for any disabilities.

4.  Pulmonary tuberculosis was not manifested during service, 
or to a compensable degree within three years after service; 
this disease was first manifested many years after the 
veteran's service.

5.  The veteran's death was not related to a disease or 
injury incurred during his service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).

2.  Basic eligibility to non-service-connected death pension 
benefits has not been established.  38 U.S.C.A. §§ 101, 1521, 
1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, regarding 
the issues of service connection for the cause of the 
veteran's death, and basic eligibility to non-service-
connected death pension benefits, a substantially complete 
application was received in April 2002.  The RO afforded the 
appellant notice and assistance under the VCAA in May 2002.  
The RO provided this notice prior to the October 2002 rating 
denial of the claims on appeal. The appellant was also 
afforded notice in the February 2003 Statement of the Case, 
and a November 2003 letter from the RO.  In this regard, the 
Board is certain that adequate notice requirements of the 
VCAA have been provided to the appellant considering 
Pelegrini. 

Regarding the appellant's claims of service connection for 
the cause of the veteran's death, and basic eligibility to 
non-service-connected death pension benefits, the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations, 
VCAA.  The claims folder includes the veteran's service 
medical records, along with his private medical records.  
With respect to providing assistance to the appellant it is 
also noted that she has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to service connection and service connection for the cause of 
death and pension eligibility.  The discussions in the rating 
decision and Statements of the Case(s) have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The appellant 
has been effectively furnished notice of the types of 
evidence necessary to substantiate her claims as well as the 
types of evidence VA would assist her in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the appellant 
for further argument, as the Board's consideration of the law 
and regulations in the first instance does not prejudice her.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992).

Law and Regulations

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6. 

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Where a veteran served continuously for 
90 days during a period of war or during peacetime service 
after December 31, 1946, and a chronic disease becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service (other specified diseases 
have longer periods to manifest, i.e., tuberculosis, which 
must manifest within three years), such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).  The 
service-connected disability is considered the principal 
cause of death when such disability either singly or jointly 
with another condition, was the immediate or underlying cause 
of death or was etiologically related to the cause of death.  
To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).

Factual Background

In June 1986, the veteran died.  The certificate of death 
lists the immediate cause of his death as:  Far advanced 
pulmonary tuberculosis.  At the time of his death, the 
veteran was not in receipt of service connection for any 
disabilities.  

Service department records indicate that the veteran had 
service during World War II as a recognized guerrilla and in 
the Regular Philippine Army.

Service records report the veterana's complaints of back and 
breast pain.  The entire service medical records, including a 
physical examination at discharge from service, are negative 
for any complaints, findings or treatment of pulmonary 
tuberculosis.  An examination of the lungs at discharge from 
service revealed normal findings, and a chest X-ray was 
normal.  

Private clinical records dated in February and March 1974 
reveal that the veteran received treatment for medical 
problems, including pulmonary tuberculosis incurred 8 years 
previously.  A chest X-ray report revealed minimal pulmonary 
tuberculosis.  It was also noted that there were no recent 
chest films, and findings in 1962 and 1964 were essentially 
negative.   

In a November 1980 statement, the veteran claimed that he 
sustained pulmonary tuberculosis during service.  

Government hospital records dated in March and April 1981 
show that the veteran received treatment for pulmonary 
tuberculosis that had reportedly been known since 1945.   

Received in May 1981 was December 1945 statement from a 
private physician who reported the veteran had back and side 
pain that radiated to his chest, that was accompanied by 
anorexia and general weakness.  It was reported that the 
veteran had received treatment since March 1945, and that 
rest was recommended.     

In a May 2002 affidavit from a service comrade of the veteran 
it was reported that sometime between 1943 and 1946 the 
veteran was confined to a hospital due to malaria, pulmonary 
tuberculosis, dizziness, and malnutrition.  It was stated 
that the veteran also suffered from lung ailments and general 
weakness, and that he was confined to a base hospital for 
more than 2 months.  

Analysis

I.  Service Connection for the Cause of Death

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  In the present case, the 
veteran died in June 1986 and the cause of his death was 
reported on the certificate of death as pulmonary 
tuberculosis.  At the time of his death in the veteran was 
not service connected for any disabilities.  The death 
certificate shows the cause of death as pulmonary 
tuberculosis.  There are no contentions regarding any other 
disorders. 

The veteran's service medical and personnel records, 
including a discharge physical examination report are 
entirely absent for any complaints, findings, or treatment 
referable to pulmonary tuberculosis.  In fact the January 
1946 discharge physical examination report indicates that a 
chest X-ray was normal.  Trained medical personnel providing 
the discharge medical findings did not report pulmonary 
tuberculosis.  The Board also believes it significant that 
the veteran reported in an affidavit for Philippine Army 
Personnel in January 1946 that no wounds or illness was 
incurred from December 1941 to the date of his return to 
military control. 

Medical records many years after the veteran's period of 
military service show treatment for pulmonary tuberculosis.  
Private medical records revealing treatment for a bout of 
tuberculosis in 1981 report that the veteran had a history of 
the disease dating to service.  It is important to note 
thought that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional. LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, these 1981 medical records are 
contradicted by earlier medical of the veteran records dated 
in 1974, revealing his treatment for pulmonary tuberculosis 
and indicating by medical history that he had an eight year 
history of pulmonary tuberculosis along with chest X-rays 
from the 1960's revealing normal findings.  

The appellant has offered statements from herself along with 
an affidavit from a service comrade of the veteran, asserting 
that the veteran received treatment for pulmonary 
tuberculosis along with other chronic diseases during 
service.  It is important to note that Lay testimony is 
considered insufficient evidence because laypersons generally 
lack the expertise necessary to opine on matters involving 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Further, there is no credible medical evidence 
which links the cause of the veteran's death to his period of 
military service.  

Based on the foregoing, the Board is compelled to conclude 
that pulmonary tuberculosis is not shown to be manifested 
during service or to a compensable degree within three years 
after the veteran's period of military service, and it is 
first shown many years after the veteran's service.  There is 
no basis for finding that the cause of the veteran's death 
was in any manner related to his military service or a 
service-connected disability.  In reaching this 
determination, the Board finds that the weight of the 
evidence is against the appellant's claim.  Service 
connection for the cause of the veteran's death is not 
warranted.  

II.  Basic eligibility for non-service-connected death 
pension benefits

With respect to eligibility for non-service-connected death 
pension benefits it is important to note that VA is bound by 
the service department's certification as to a veteran's 
military service.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992); 38 C.F.R. § 3.203.  In order to qualify for the 
benefits she seeks, the appellant must establish that her 
deceased husband had qualifying service.  

VA shall pay pension [known as death pension] to the 
surviving spouse of each veteran of a period of war who met 
the service requirements of 38 U.S.C.A. § 1521(j) or who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service connected 
disability.  See 38 U.S.C.A. § 1541(a) (West 1991).

To establish basic eligibility for VA nonservice-connected 
death pension, certain types of service are required.  
Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service 
for purposes of certain VA benefits, but does not establish 
basic eligibility for non-service connected death pension 
benefits. 38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  

The service department indicates that the veteran served 
during World War II in the Commonwealth Army of the 
Philippines, and as recognized Guerilla from November 1942 to 
March 1945.  He had subsequent service in the Regular 
Philippine Army.  In this regard, the veteran's military 
service does not legally qualify the appellant eligibility 
for VA non-service-connected death pension benefits.  
Inasmuch as the United States service department's 
verification of the veteran's service is binding on the VA, 
the law precludes basic eligibility for non-service- 
connected death pension benefits based on the veteran's 
service. The Board must deny the appellant's claim of 
entitlement to non-service connected death pension benefits 
due to the absence of legal merit, or the lack of entitlement 
under the law.  See Sabonis v. West, 6 Vet. App. 426, 430 
(1994). 


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



